       Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 1 of 14




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                  EXHIBIT	  18	  
       Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 2 of 14

                                                                                                                                                    USOO5905985A
United States Patent                                                 19                                                   11 Patent Number:                                              5,905,985
Malloy et al.                                                                                                            (45) Date of Patent:                                          May 18, 1999
54 RELATIONAL DATABASE MODIFICATIONS                                                                         Metaphor Business Series, “Examining Corporate and Syn
        BASED ON MULTI-DIMENSIONAL                                                                           dicated Data”, Chapter 3: “Reporter Workshop', 1990, pp.
        DATABASE MODIFICATIONS                                                                               3-1 through 3-66.
                                                                                                             Archer Decision Sciences, Inc., Internet article, http://ww
75 Inventors: William Earl Malloy, Santa Clara;                                                              w.strategy.com/dwf/raden/str101.htm, 1995-1996 (entire
              Craig Reginald Tomlyn, San Jose, both                                                          document).
                        of Calif.                                                                           Kimball, Ralph, “The Data Warehouse Toolkit: Practical
                                                                                                            Techniques for Building Dimensional data Warehouses”,
73 Assignee: International Business Machines                                                                Appendix D: “User's Guide for Star TrackerTM”, published
             Corporation, Armonk, N.Y.                                                                      by John Wiley & Sons, Inc., 1996, pp. 321–366.
                                                                                                            Primary Examiner Maria N. Von Buhr
21 Appl. No.: 08/884,695                                                                                    Assistant Examiner Frantz Coby
22 Filed:     Jun. 30, 1997                                                                                 Attorney, Agent, or Firm Merchant, Gould, Smith, Edell,
                                                                                                             Welter, & Schmidt
(51) Int. Cl. ................................................ G06F 17/30                                     57                                             ABSTRACT
52       U.S. Cl. ........................... 707/100; 707/101; 707/102
58       Field of Search .................................... 707/1, 2, 3, 4,                                A method, apparatus, and article of manufacture for using a
                                                    707/5, 100, 101, 102                                     relational database management System to Support on-line
                                                                                                             analytical processing (OLAP) systems. A relational Schema
56)                        References Cited                                                                  is defined from a multi-dimensional database definition. The
                                                                                                             multi-dimensional database definition has one or more
                   U.S. PATENT DOCUMENTS
                                                                                                             dimensions having one or more members. The relational
      4,992,939 2/1991 Tyler ....................................... 364/401                                 Schema includes a fact table and related dimension tables.
      5,359,724 10/1994 Earle ........................................... 707/3                              The fact table has a dimension column for all but one of the
      5,550.964 8/1996 Davoust .......                                 395/140                               dimensions of the multi-dimensional database and a value
      5,706,495 1/1998 Chadha et al. ...                             ... 707/2                               column for each member of the remaining dimension. The
      5,721,910 2/1998 Unger et al. ..                                       707/100                         fact table has one or more rows that contain values corre
      5,724,569 3/1998 Andres ........................................ 707/2                                 sponding to the interSection of the members identified by the
      5,765,028 6/1998 Gladden .................................... 395/11                                   dimension columns and the members associated with the
                     OTHER PUBLICATIONS                                                                      value columns. Each dimension table has a row for each
                                                                                                             member of a dimension. Each row of each dimension table
Maurice, The Truth About OLAP, DBMS, pp. 40–42, 44, 46                                                       includes a multi-dimensional member identifier and a rela
and 48 Aug. 1995.                                                                                            tional member identifier. A relational database is created
Bulos, How to Evaluate OLAP Servers, DBMS, pp. 96-100                                                        based on the defined relational Schema. ROWS are accessed
and 102 Aug. 1995.                                                                                           from the relational database using the multi-dimensional
Jay Tyo, Online Analytical Processing Tools Help Users                                                       member identifiers by joining the dimension tables to the
Efficiently Analyze Business Data and Make More Timely                                                       fact table through the relational member identifiers.
Informed Decision, Informationweek No. 587, Printed pp.
58-64 Jul 1996.                                                                                                             18 Claims, 5 Drawing Sheets
                                                             44                                                                                                     416


                                                     /                                                       400                                 PRODUCT
                                                                                                                                                             /
                                             "... Relational                                                                                      Mii
                                 Member
                                  Name    Densional
                                           Member
                                                    E                                                                                Member Dimensional"
                                                                                                                                     Name          in          E.
                                            deifier                                                                                              certifier     re

                                    ine                 0.                                                                            fod                      70
                                  1987                 2.                                                                                           8          80
                                  O3                   3)                                                                                           9          93
                                  O2                   3G                                                                                                     f
                                   3                   so                                        402
                                  C4
                                                       6)         FACTABLE
                                                                                    -1
                                                                      404               46           408           410         412


                                                                    time     Prisdict        Sales


                                                                                                           2560          1000


                                                                                                            200          450




                                                                                                                                                                             48




                                                                                                                                                        MEASURES
                                                                                                                                                                        /
                                                                                                                                                     Multi
                                                                                                                                      Mamber      Dimensiora Relational    Relatical
                                                                                                                                       Nae           set      Member        Msiribef
                                                                                                                                                              identifier    Name
                                                                                                                                       Sales                       10      Sales
                                                                                                                                       Cosis            2         12       Costs
                                                                                                                                       Profits          3          30      Profits
  Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 3 of 14


U.S. Patent               May 18, 1999        Sheet 1 of 5                         5,905,985




                                                                       X{}JONALE
                 }BAHES                  1.
                                         ||
                                         0
                                                             ITOLNE.
  Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 4 of 14


U.S. Patent          May 18, 1999          Sheet 2 of 5                         5,905,985
                           FG 2



                                                        200

               Multidimensional Database      1




                                       Time -                 202




                                                       O1                 2O6
                                                       O2                 208
                                                       C3                 210
                                                       O4                 212




                                                                    214


                                                                    216


                                                                    218


                                                                    220




                                      Measures                        222


                                              Sales                   224


                                              Costs                   226


                                             Profits                  228
  Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 5 of 14


U.S. Patent                       May 18, 1999                        Sheet 3 of 5   5,905,985




                                                   FIG 3

                                                                                      MEASURES




       Time     1997         Q1         Q2         O3            Q4


 302
       /        /
              304
                         / /
                       306        308
                                               /
                                             310
                                                             /
                                                           312


                        TIME
  Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 6 of 14


U.S. Patent                           May 18, 1999          Sheet 4 of 5                              5,905,985




                                                 FIG. 4
                              414                                                                            416




             TMS                                          400                       PRODUCT
             Multi-                                                                   Multi
                       Relational                                                                   Relational
 Member   Dinnensional Member                                              Member   Dimensional      Member
  Name     Member
           identifier     effer
                                                                           Nare      Member
                                                                                     identifier




                                    FACT TABLE
                                         404




                                                                                                                    418




                                                                                              MEASURES

                                                                                          Multi
                                                                             Member Dimensional                      t
                                                                             Name       Member           8          efer
                                                                                        centifief      identifier   Name
  Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 7 of 14


U.S. Patent            May 18, 1999          Sheet 5 of 5             5,905,985

                                    FIG. 5




                                                                          500



             Based on a Multi-Dimensional Database Definition With
            One or More Dimensions Having One or More Members,
             Defining a Relational Schema Having a Fact Table and
               Related Dimension Tables, the Fact Table Having a
           Dimension Column for Al But One of the Dimensions of the
           Multi-Dimensional Database and a Value Column for Each
           Member of the Remaining Dimension, the Fact Table Having
          One or More Rows That Contain Values Corresponding to the
        Intersection of the Members laentified by the Dimension Columns
             and the Members Associated with the Value Columns,
         Each Dimension Table Having a Row for Each Member of Each
          Dimension, Each Row Having a Memberld and a RelMemberld



                        Creating a Relational Database
                    Based on the defined Relational Schema



                                                                          504

                        Receiving an Indication That the
                     Multi-Dimensional Database Definition
                              Has Been Modified




                       Based on the Received indication,              506
                      Modifying the Relational Database by
                        Retaining RelMemberlds, Marking
                     These as Available, and Reusing These
                            Retained RelMemberids
     Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 8 of 14


                                                         5,905,985
                              1                                                                    2
    RELATIONAL DATABASE MODIFICATIONS                                 computer. Within these Scenarios, the values of key variables
       BASED ON MULTI-DIMENSIONAL                                     or parameters are changed, often repeatedly, to reflect poten
         DATABASE MODIFICATIONS                                       tial variances in measured data. Additional data is then
                                                                      Synthesized through animation of the data model. This often
          CROSS-REFERENCE TO RELATED                                  includes the consolidation of projected and actual data
                 APPLICATIONS                                         according to more than one consolidation path or dimension.
  This application is related to the following co-pending                Data consolidation is the process of Synthesizing data into
and commonly-assigned patent applications:                            essential knowledge. The highest level in a data consolida
  Application Ser. No. 08/885,112 now pending, entitled               tion path is referred to as that data's dimension. A given data
     “MAPPING DENSEDATABLOCKS TO ROWS INA
                                                                      dimension represents a Specific perspective of the data
     RELATIONAL DATABASE,” filed on same date                         included in its associated consolidation path. There are
     herewith, by William E. Malloy et al., attorney's docket         typically a number of different dimensions from which a
                                                                      given pool of data can be analyzed. This plural perspective,
     number ST9-97-005;                                               or Multi-Dimensional Conceptual View, appears to be the
  Application Ser. No. 08/885,409, now pending, entitled         15   way most busineSS perSons naturally view their enterprise.
     “RELATIONAL DATABASE MANAGEMENT OF                               Each of these perspectives is considered to be a comple
     MULTI-DIMENSIONAL DATA, filed on same date                       mentary data dimension. Simultaneous analysis of multiple
     herewith, by William E. Malloy, attorney's docket                data dimensions is referred to as multi-dimensional data
     number ST9-97-006;                                               analysis.
  Application Ser. No. 08/884,696 now pending, entitled                  OLAP functionality is characterized by dynamic multi
     “RELATIONAL DATABASE IMPLEMENTATION                              dimensional analysis of consolidated data Supporting end
     OF AMULTI-DIMENSIONAL DATABASE, filed on                         user analytical and navigational activities including:
     same date herewith, by William E. Malloy, attorney's                calculations and modeling applied acroSS dimensions,
     docket number ST9-97-007;                                              through hierarchies and/or acroSS members,
                                                                 25
  Application Ser. No. 08/885,417 now pending, entitled                  trend analysis over Sequential time periods,
     “RELATIONAL EMULATION OF A MULTI
     DIMENSIONAL DATABASE INDEX,” filed on same                          Slicing Subsets for on-screen Viewing,
     date herewith, by William E. Malloy et al., attorney's              drill-down to deeper levels of consolidation;
     docket number ST9-97-009; and                                       reach-through to underlying detail data; and
  Application Ser. No. 08/885,410 now pending, entitled                  rotation to new dimensional comparisons in the viewing
     “ATTRIBUTE-BASED ACCESS FOR MULTI                                       C.
     DIMENSIONAL DATABASES.” filed on same date                         OLAP is often implemented in a multi-user client/server
     herewith, by William E. Malloy et al., attorney's docket         mode and attempts to offer consistently rapid response to
     number ST9-97-068;                                          35   database access, regardless of database size and complexity.
all of which applications are incorporated by reference               While some vendors have proposed and offered OLAP
herein.                                                               Systems that use RDBMS products as Storage managers, to
                                                                      date these offerings have been unsuccessful for a variety of
          BACKGROUND OF THE INVENTION                                 reasons. As a result, there is a need in the art for an enhanced
  1. Field of the Invention                                      40   technique for using RDBMS products as Storage managers
                                                                      for OLAP systems.
   This invention relates in general to database management
Systems performed by computers, and in particular, to the                         SUMMARY OF THE INVENTION
use of a relational database management System that Sup
ports on-line analytical processing.                                     To overcome the limitations in the prior art described
                                                                 45   above, and to overcome other limitations that will become
   2. Description of Related Art                                      apparent upon reading and understanding the present
  Relational DataBase Management System (RDBMS)                       Specification, the present invention discloses a method,
Software using a Structured Query Language (SQL) inter                apparatus, and article of manufacture for using a relational
face is well known in the art. The SQL interface has evolved          database management System to Support on-line analytical
into a standard language for RDBMS software and has been         50   processing (OLAP) systems.
adopted as such by both the American National Standards                 According to the present invention, a relational Schema is
Institute (ANSI) and the International Standards Organiza             defined from a multi-dimensional database definition. The
tion (ISO).                                                           multi-dimensional database definition has one or more
   RDBMS Software has typically been used with databases              dimensions having one or more members. The relational
comprised of traditional data types that are easily Structured   55   Schema includes a fact table and related dimension tables.
into tables. However, RDBMS products do have limitations              The fact table has a dimension column for all but one of the
with respect to providing users with Specific views of data.          dimensions of the multi-dimensional database and a value
Thus, “front-ends” have been developed for RDBMS prod                 column for each member of the remaining dimension. The
ucts so that data retrieved from the RDBMS can be                     fact table has one or more rows that contain values corre
aggregated, Summarized, consolidated, Summed, viewed,            60   sponding to the interSection of the members identified by the
and analyzed. However, even these “front-ends do not                  dimension columns and the members associated with the
easily provide the ability to consolidate, View, and analyze          value columns. Each dimension table has a row for each
data in the manner of "multi-dimensional data analysis. '             member of a dimension. Each row of each dimension table
This type of functionality is also known as on-line analytical        includes a multi-dimensional member identifier and a rela
processing (OLAP).                                               65   tional member identifier. A relational database is created
  OLAP generally comprises numerous, Speculative “what                based on the defined relational Schema. ROWS are accessed
if and/or “why data model scenarios executed by a                     from the relational database using the multi-dimensional
        Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 9 of 14


                                                           5,905,985
                              3                                                                      4
member identifiers by joining the dimension tables to the               tion is designed for applications with very large data Vol
fact table through the relational member identifiers.                   umes. Further, the present invention leverages the existing
   An object of the present invention is to emulate a multi             RDBMS skills of information technology professionals.
dimensional database using a relational database. Another                  The present invention differs from prior art ROLAP
object of the present invention is to provide a relational              (Relational-OLAP) products in significant ways. Prior art
database implementation of a multi-dimensional database                 ROLAP products, for example, are unsuited for applications
using a relational Schema. Yet another object of the present            which require complex calculations, read/write Support, or
invention is to map data between the multi-dimensional                  high numbers of concurrent users. In addition, prior art
database and the relational database.                                   ROLAP products require extensive Support Staffs or con
                                                                        Sultants to develop and deploy applications.
        BRIEF DESCRIPTION OF THE DRAWINGS                                  The present invention does not share any of these limi
                                                                        tations. Because it integrates Arbor Software's ESSbase
  Referring now to the drawings in which like reference                 OLAP Software with IBM's DB2 RDBMS Software, the
numbers represent corresponding parts throughout:                       present invention provides Simplified application design,
  FIG. 1 is a block diagram illustrating an exemplary              15   robust calculation capabilities, and flexible data access
hardware environment used to implement the preferred                    coupled with Scalability of user access. Significant advan
embodiment of the present invention;                                    tages of the present invention over ROLAP include: perfor
  FIG. 2 is a diagram that illustrates the conceptual structure         mance; automatic table, indeX and Summary management;
                                                                        robust analytical calculations, multi-user read and write
(i.e., an outline) of a multi-dimensional database according            access, and Security.
to the present invention;                                                  With regard to performance, the present invention is
   FIG. 3 is a diagram that illustrates the logical Structure of        designed to deliver consistent, fast response measured in
a multi-dimensional database according to the present inven             seconds regardless of database size. Prior art ROLAP prod
tion;                                                                   ucts measure response time in tens of Seconds, minutes or
  FIG. 4 is a diagram that illustrates a structure for Storing          hours.
multi-dimensional data in a relational database Structure          25      With regard to automatic table, indeX and Summary
according to the present invention; and                                 management, the present invention automatically creates
  FIG. 5 is a flow diagram illustrating the steps performed             and manages tables and indices within a Star Schema in the
to access multi-dimensional data from a relational database             relational database. The present invention can also populate
                                                                        the star Schema with calculated data. Prior art ROLAP
according to the present invention.                                     products require teams of database architects to manage
           DETAILED DESCRIPTION OF THE                                  hundreds or thousands of Summary tables manually in order
             PREFERRED EMBODIMENT                                       to deliver acceptable end-user performance.
                                                                           With regard to robust analytical calculations, the present
   In the following description of the preferred embodiment,            invention is designed to perform high-speed data aggrega
reference is made to the accompanying drawings which               35   tions (revenue by week, month, quarter and year), matrix
form a part hereof, and in which is shown by way of                     calculations (percentages of totals), cross-dimensional cal
illustration a Specific embodiment in which the invention               culations (market share and product share) and procedural
may be practiced. It is to be understood that other embodi              calculations (allocations, forecasting). Prior art ROLAP
ments may be utilized and structural and functional changes             products provide less robust calculation capabilities.
may be made without departing from the Scope of the                40      With regard to multi-user read and write access, the
present invention.                                                      present invention is designed to Support multi-user read and
                                                                        write access which enables operational OLAP applications
                          Overview                                      Such as budgeting, planning, forecasting, modeling, “what-if
  The present invention comprises an OLAP system that is                 ing” etc. On the other hand, prior art ROLAP products are
designed for a wide-range of multi-dimensional reporting           45   read-only.
and analysis applications. The OLAP system is based both                   With regard to Security, the present invention is designed
on Arbor Software's Essbase OLAP Software and IBM's                     to deliver robust data security down to the individual data
DB2 RDBMS software. The present invention utilizes a                    cell level. Prior art ROLAP products provide no security, or
number of components from Arbor Software's Essbase                      only limited application level Security.
OLAP System, including components that provide data                50      The capabilities of the present invention are the same as
access, navigation, application design and management and               those of Arbor Software's Essbase OLAP Software, includ
data calculation. However, the present invention comprises              ing Sophisticated OLAP calculations, comprehensive OLAP
new elements that perform database operations, Such as                  navigation features, complex database access Support and
Storing and retrieving data, for the OLAP System in a                   multi-user read/write functionality. In addition, front-end
relational database. The present invention replaces the inte       55   tools, System management tools and applications from Arbor
grated multi-dimensional data Storage manager of Arbor                  Software and leading third parties will also work with the
Software's Essbase OLAP Software with a relational data                 present invention. Consulting and education companies that
base storage manager based on IBM's DB2 RDBMS soft                      have developed expertise with Arbor Software's Essbase
ware. The relational database Storage manager enables the               OLAP Software can immediately apply their experience and
OLAP system to store data directly into a relational data          60   knowledge to the present invention.
base.                                                                      Although the present Specification describes the use of
  The relational database utilized by the present invention             IBM's DB2 RDBMS Software, those skilled in the art will
provides the capacity of industry leading relational                    recognize that the present invention can use DB2, Oracle,
databases, and can be managed by familiar RDBMS systems                 Informix, Sybase, or other RDBMS Software, and can run on
management, backup, and recovery tools. It also offers the         65   computers using IBM OS/2, Microsoft Windows NT, IBM
advantage of providing access to data using Standard SQL                AIX, Hewlett-Packard HP-UX, Sun Solaris, and other oper
(Structured Query Language). In addition, the present inven             ating Systems.
    Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 10 of 14


                                                         5,905,985
                              S                                                                      6
                  Hardware Environment                                108, OLAP agent 110, and OLAP engine 112. These com
  FIG. 1 is a block diagram illustrating an exemplary                 ponents provide data access, navigation, application design
hardware environment used to implement the preferred                  and management and data calculation. However, the Storage
embodiment of the present invention. In the exemplary                 manager 114 and DB2 server 116 comprise new elements
hardware environment, a client/server architecture is illus           that access (e.g., Store and retrieve) data for the OLAP
trated comprising an OLAP client computer 100 coupled to              System in a relational database.
an OLAP server computer 102. In the exemplary hardware                     Conceptual Structure of the Multi-dimensional
environment, the OLAP client 100 and OLAP server 102                                             Database
may each include, inter alia, a processor, memory, keyboard,
or display, and may be connected locally or remotely to fixed           FIG. 2 is a diagram that illustrates the conceptual structure
and/or removable data Storage devices and/or data commu               (i.e., an outline) of a multi-dimensional database 200
nications devices. Each of the computers 100 and 102 also             according to the present invention. A dimension202,214, or
could be connected to other computer Systems via the data             222 is a structural attribute that is a list of members, all of
communications devices. Those skilled in the art will rec
                                                                 15
                                                                      which are of a similar type in the user's perception of the
ognize that any combination of the above components, or               data. For example, the year 1997 204 and all quarters, Q1
any number of different components, peripherals, and other            206, Q2 208, Q3 210, and Q4 212, are members of the Time
devices, may be used with the computers 100 and 102.                  dimension 202. Moreover, each dimension 202, 214, or 222
Those skilled in the art will also recognize that the present         is itself considered a member of the multi-dimensional
invention may be implemented on a single computer, rather             database 200.
than multiple computerS networked together.
   The present invention is typically implemented using one                   Logical Structure of the Multi-dimensional
                                                                                                 Database
or more computer programs, each of which executes under
the control of an operating System, Such as OS/2, Windows,               FIG. 3 is a diagram that illustrates the logical Structure of
DOS, AIX, UNIX, MVS, etc., and causes the computers 100          25   a multi-dimensional database 300 according to the present
and 102 to perform the desired functions as described herein.         invention. Generally, the multi-dimensional database 300 is
Thus, using the present Specification, the invention may be           arranged as a multi-dimensional array, So that every data
implemented as a machine, process, or article of manufac              item is located and accessed based on the interSection of the
ture by using Standard programming and/or engineering                 members which define that item. The array comprises a
techniques to produce Software, firmware, hardware or any             group of data cells arranged by the dimensions of the data.
combination thereof.                                                  For example, a spreadsheet exemplifies a two-dimensional
   Generally, the computer programs and/or operating SyS              array with the data cells arranged in rows and columns, each
tem are all tangibly embodied in a computer-readable device           being a dimension. A three-dimensional array can be visu
or media, Such as memory, data Storage devices, and/or data           alized as a cube with each dimension forming an edge.
communications devices, thereby making a computer pro            35   Higher dimensional arrays (also known as Cubes or
gram product or article of manufacture according to the               Hypercubes) have no physical metaphor, but they organize
invention. AS Such, the terms “article of manufacture' and            the data in a way desired by the users.
“computer program product as used herein are intended to                A dimension acts as an indeX for identifying values within
encompass a computer program accessible from any com                  the Cube. If one member of the dimension is selected, then
puter readable device or media.                                  40   the remaining dimensions in which a range of members (or
   Moreover, the computer programs and operating System               all members) are selected defines a sub-cube in which the
are comprised of instructions which, when read and                    number of dimensions is reduced by one. If all but two
executed by the computers 100 and 102, cause the comput               dimensions have a single member Selected, the remaining
ers 100 and 102 to perform the steps necessary to implement           two dimensions define a spreadsheet (or a "slice or a
and/or use the present invention. Under control of the           45   “page'). If all dimensions have a single member Selected,
operating System, the computer programs may be loaded                 then a single cell is defined. Dimensions offer a very concise,
from the memory, data Storage devices, and/or data com                intuitive way of organizing and Selecting data for retrieval,
munications devices into the memories of the computers 100            exploration and analysis.
and 102 for use during actual operations. Those skilled in the           A Single data point or cell occurs at the interSection
art will recognize many modifications may be made to this        50   defined by Selecting one member from each dimension in a
configuration without departing from the Scope of the                 cube. In the example cube shown in FIG. 3, the dimensions
present invention.                                                    are Time, Product, and Measures. The cube is three
   In the example illustrated in FIG. 1, the present invention        dimensional, with each dimension (i.e., Time, Product, and
includes a network interface program 104 and an OLAP                  Measures) represented by an axis of the cube. The intersec
client program 106 executed by the OLAP client 100, and a        55   tion of the dimension members (i.e., Time 302, 1997 304,
network interface program 108, an OLAP agent program                  Q1306, O2 308, O3. 310, Q4312, Product 314, A316, B
110, an OLAP engine program 112, a Storage manager                    318, C320, Measures 322, Sales 324, Costs 326, and Profits
program 114, and a DB2 server program 116 executed by the             328) are represented by cells in the multi-dimensional
OLAP server 102. The DB2 server program 116, in turn,                 database that specify a precise interSection along all dimen
performs various database operations, including Search and       60   Sions that uniquely identifies a single data point. For
retrieval operations, termed queries, insert operations,              example, the intersection of Q2308, Product 314 and Costs
update operations, and delete operations, against one or              326 contains the value, 369, representing the costs of all
more relational databases 118 stored on a remote or local             products in the second quarter of 1997.
data Storage device.                                                     CubeS generally have hierarchies or formula-based rela
  The present invention utilizes a number of components          65   tionships of data within each dimension. Consolidation
from Arbor Software's Essbase OLAP system, including the              involves computing all of these data relationships for one or
network interface 104, OLAP client 106, network interface             more dimensions. An example of consolidation is adding up
    Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 11 of 14


                                                                    5,905,985
                               7                                                                           8
all sales in the first quarter. While such relationships are                 combinations of their dimension members do not contain
normally Summations, any type of computational relation                      data values. These Sparse dimensions are used to indeX the
ship or formula might be defined.                                            dense data blocks. The total possible number of intersections
  Members of a dimension are included in a calculation to                    can be computed by multiplying the number of members in
produce a consolidated total for a parent member. Children                   each dimension. The users Select the Specific dimensions
may themselves be consolidated levels, which requires that                   which form the dense data blockS and Sparse indices based
they have children. A member may be a child for more than                    on their knowledge of the characteristics of the multi
one parent, and a child's multiple parents may not neces                     dimensional data.
Sarily be at the same hierarchical level, thereby allowing                     Asparse indeX file contains information used to Select the
complex, multiple hierarchical aggregations within any                       dense data blocks. The Sparse indeX file provides an ordering
dimension.                                                                   of the blocks and holds data about the age and usage of each
  Drilling down or up is a specific analytical technique                     block.
whereby the user navigates among levels of data ranging                                     Relational Database Structure
from the most Summarized (up) to the most detailed (down).              15
The drilling paths may be defined by the hierarchies within                    FIG. 4 is a diagram that illustrates a Structure for Storing
dimensions or other relationships that may be dynamic                        multi-dimensional data in a relational database Structure
within or between dimensions. For example, when viewing                      according to the present invention. The present invention
data for Sales 324 for the year 1997 304 in FIG. 3, a                        stores data in a star Schema 400 in the relational database
drill-down operation in the Time dimension 302 would then                    118, as opposed to a specialized multi-dimensional data
display members Q1306, Q2308, Q3 310, and Q4312.                             store as described in the 724 patent. However, in order to
   The true analytical power of an OLAP system, however,                     work correctly with Arbor Software's Essbase OLAP
is evidenced in its ability to evaluate formulae where there                 Software, the storage manager 114 and DB2 server 116 of the
are members from more than one dimension. An example is                      present invention work together to emulate the Structure and
a multi-dimensional allocation rule used in market profit                    functions performed in the 724 patent, even though a
                                                                        25   different database is used to Store the multi-dimensional
ability applications. If for example, the Costs 326 for                      data.
Product A316, Product B 318, and Product C 320 are not
accounted for separately, but only the Costs 326 for every                     In the present invention, the multi-dimensional data is
Product 314 are available, then the Costs 326 for Product A                  stored in a star Schema 400 in the relational database 118. A
316, Product B318, and Product C320 could be modeled by                      star schema 400 is a set of relational tables including a main
assuming that they are proportional to Sales revenue. The                    table 402 and related dimension tables 414, 416, and 418,
Costs 326 for Product A316, Product B318, and Product C                      wherein the dimension tables 414 and 416 intersect the main
320 could be determined by using the following formulae:                     table via common columns, and wherein the dimension table
                                                                             418 has a column in the main table 402 corresponding to
       Costs 326 for Product A316=(Sales 324 for Product A316)/(Sales        each of its rows. A star Schema 400 has several benefits over
          324 for Product 314)                                          35
                                                                             storing information in traditional RDBMS tables used for
       Costs 326 for Product B318=(Sales 324 for Product B318),              on-line transaction processing (OLTP).
          (Sales 324 for Product 314)                                           Because a star schema 400 is simple, having few tables,
                                                                             it minimizes the complexity required to proceSS database
       Costs 326 for Product C 320=(Sales 324 for Product C 320),            operations. This helps both to Speed performance and to
          (Sales 324 for Product 314)                                   40
                                                                             ensure correct results of database operations.
  The references to Several dimensions within the same rule                    Moreover, the use of a star Schema 400 is a well known,
make it a CroSS-Dimensional Formula.                                         Standard model, and many relational databases 118 have
                                                                             built in optimization for it. By adhering to this standard
        Physical Structure of the Multi-dimensional                     45   model, the RDBMS Software automatically takes advantage
                             Database                                        of any Such optimization.
  The physical Structure used to Store the multi-dimensional                    In the example of FIG. 4, the boxes represent the base
data by Arbor Software's Essbase OLAP Software is                            table 402 and dimension tables 414, 416, and 418. The
described in U.S. Pat. No. 5,359,724, issued Oct. 25, 1994,                  connections between the boxes 402, 414, and 416 represent
to Robert J. Earle, assigned to Arbor Software Corporation,             50   star joins between tables. The star schema 400 thus com
and entitled “METHOD AND APPARATUS FOR STOR                                  prises the base table, FACTTABLE 402, which is joined to
ING AND RETRIEVING MULTI-DIMENSIONAL DATA                                    one or more dimension tables, TIME 414 and PRODUCT
IN COMPUTER MEMORY”, which patent is incorporated                            416, according to Specified relational or conditional opera
by reference herein.                                                         tions. The base table FACT TABLE 402 holds data values,
   The 724 patent discloses a method for storing and                    55   while the dimension tables TIME 414, PRODUCT416, and
retrieving multi-dimensional data in which a two-level data                  MEASURES 418 hold member information. As a result, the
Structure is defined, wherein one level contains those dimen                 dimension tables 414, 416, and 418 are relatively small, and
Sions (i.e., a Sub-cube) chosen by the user to result in dense               the FACT TABLE 402 is usually very large.
data blocks and the other level contains the remaining                         The dimension tables TIME 414 and PRODUCT 416 are
dimension combinations that are used as sparse indices (i.e.,           60   usually joined to the FACTTABLE 402 with an equivalence
sparse index keys or dimension identifiers) to select the                    condition. In this example of a star schema 400, there are no
dense data blocks by identifying dimensions. In particular, a                join conditions between the dimension tables TIME 414,
Sub-cube of a multi-dimensional database is dense if a                       PRODUCT 416, and MEASURES 418 themselves.
relatively high percentage of the possible combinations (i.e.,                 In the preferred embodiment, one dimension, called an
intersections) of dimension members contain data values.                65   “Anchor dimension, is treated differently from the other
The remaining dimensions of the multi-dimensional data                       dimensions, called "non-anchor dimensions, in that all of
base are sparse as a relatively high percentage of the possible              its members are mapped to columns in the FACT TABLE
    Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 12 of 14


                                                            5,905,985
                                                                                                      10
402. For example, in FIG. 4, the MEASURES dimension                           contain valid relational column names. Therefore, this
418 is the anchor dimension. There is one column in the                       column may contain member names which have been
FACT TABLE 402, SALES 408, COSTS 410, and PROF                                modified from those stored in MemberName, if neces
ITS 412, for each member, Sales, Costs, and Profits, of the                  Sary.
MEASURES dimension 418. The FACT TABLE 402 also                     5      RelMemberId-This is the relational member identifier.
contains one column, TIME 404 and PRODUCT 4.06, for                           This contains an identifying number for each member
each other non-anchor dimension, TIME 414 and PROD                            used to access data in the relational database. This
UCT 416.                                                                      number is unique within the dimension table. This
                          Fact Table                                1O
                                                                              column is used to join the dimension table to the fact
                                                                              table. Members always retain the same relational mem
   In the preferred embodiment of the present invention,                      ber identifier throughout their life time. A relational
there is one FACT TABLE 402 for each Cube. Its purpose                        member identifier may be reused if a member is deleted
is to hold the actual data values of the Cube. In other                      and another member is created.
embodiments, however, more than one FACT TABLE 402                         MemberId-This is the multi-dimensional member iden
                                                                    15
per Cube may be Supported to deal with large numbers of                       tifier. This contains an identifying number allocated to
members.                                                                      the member by Essbase. When a Cube definition is
  The FACT TABLE 402 has a dimension column corre                             altered in Essbase and the ESSbase database is
sponding to each non-anchor dimension table 414 and 416.                      restructured, this value may be changed by ESSbase.
The dimension columns of the FACT TABLE 402 hold                              This is a NULL value if MemberName is a NULL
relational member identifiers and the non-anchor dimension                    value.
tables 414 and 416 hold the mapping between those rela                     The MemberName is typically obtained from the outline.
tional member identifiers and the member names and multi                 The MemberId is assigned by Arbor Software's Essbase
dimensional member identifiers. The data values in the                   OLAP Software and is used by this software to access
FACT TABLE 402 are indexed by the relational member                      multi-dimensional data Stored in dense data blocks in a
                                                                    25
identifiers from each of the dimension columns.                          multi-dimensional database 300. The RelMemberId is the
                                                                         common column between the non-anchor dimension tables
   One row in the FACTTABLE 402 contains all data values
for a unique combination of members from the different                   414 and 416 and the FACT TABLE 402 that is used to join
non-anchor dimension tables 414 and 416. Specifically, the               the tables 402, 414, and 416 and is used to access data in the
dimension columns 404 and 406 contain relational member                  relational database 118 (i.e., FACT TABLE 402). The
identifiers corresponding to the multi-dimensional member                MemberId, which is used internally by Arbor Software's
identifiers, and the member columns 408, 410, and 412                    Essbase OLAP Software, maps to the RelMemberId, which
contain data values. For example, the first row in the                   is used by the relational database 118 to access data.
example of FIG. 4, holds the Sales of 3500, Costs of 2500,                           Accessing Multi-dimensional Data
and Profits of 1000 for every Product and all Times.                35
Moreover, the second row, in the example of FIG. 4, holds                  To access the multi-dimensional data in the relational
the Sales of 1650, Costs of 1200, and Profits of 450 for                 database 118, a user interacts with the OLAP client program
Product A during the 1997 Time frame.                                    106 executed by the OLAP client 100. This interaction
  The FACT TABLE 402 only holds rows for valid com                       results in a request (i.e., command) for a database operation
binations of members from the non-anchor dimensions. So,            40   being formed, which is transmitted to the OLAP agent 110
for example, if a particular product is not Sold in a year, there        and/or OLAP engine 112 executed by the OLAP server 102
will be no Sales, costs or profit figures for any time period            via the network interface programs 104 and 108. The OLAP
for that product for that year. Consequently, the FACT                   agent 110 and/or OLAP engine 112 execute functions via the
TABLE 402 would not hold any rows for these combina                      Storage manager 114 to access the multi-dimensional data
tions.                                                              45   from a data Storage manager. In Arbor Software's ESSbase
                                                                         OLAP Software, data is requested by Specifying one or more
                      Dimension Tables                                   sparse index keys (i.e., a sparse index key is an encoding of
  AS described above, there is one dimension table for each
                                                                         one member from each sparse dimension) that identify one
                                                                         or more dense data blockS in the multi-dimensional database
dimension defined in the Cube (i.e., based on the outline).         50   300.
The purpose of the dimension tables is to hold all informa                  In the present invention, these Sparse index keys comprise
tion relevant to the members of a particular dimension.                  combinations of one MemberId for each sparse dimension
  Each dimension table contains one row for each member                  used internally in Arbor Software's Essbase OLAP Software.
defined in the associated dimension. Note that the dimension             The storage manager 114 requests the OLAP agent 110
name itself is considered to be a member Since it represents        55   and/or OLAP Engine 112 to decompose the sparse index key
the top level of the hierarchy for that dimension. The                   into a list of MemberIds. These MemberIds are then mapped
columns are as follows:                                                  to the RelMemberIds used in the relational database 118 via
  MemberName-This is the member name. It is the user                     the respective non-anchor dimension tables 414 and 416 in
    entered name for each member. The value of the                       the relational database 118. The resulting rows of the non
    MemberName is set to a NULL value if this member is             60   anchor dimension tables 414 and 416 are joined to corre
     deleted. When a RelMemberId is required, the                        sponding rows in the FACTTABLE 402. The joined rows of
     RelMemberId corresponding to a MemberName which                     the FACT TABLE 402, which thus meet the criteria of the
    is a NULL value is reused.                                           sparse index keys, are returned by the DB2 server 116 to the
  RelMemberName-This is the relational member name.                      storage manager 114. The rows returned have RelMem
     It is only used in the Anchor dimension table (because         65   berds followed by values for each of the members of the
     the members from this dimension map to columns in                   anchor dimension (e.g., the MEASURES dimension 418 in
     the FACTTABLE 402). This column therefore needs to                  FIG. 4). The storage manager 114 then converts the
    Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 13 of 14


                                                          5,905,985
                             11                                                                     12
RelMemberIds into MemberIds and reformats the rows from                multi-dimensional database and a value column for each
the FACT TABLE 402 into a “dense data block' . The                     member of the remaining dimension. The fact table also has
reformatted rows are passed to the OLAP agent 110 and/or               one or more rows that contain values corresponding to the
OLAP engine 112, which ultimately return the desired data              intersection of the members identified by the dimension
to the OLAP client 106.                                                columns and the members associated with the value col
  In this manner, the relational database 118 can be used to           umns. Each dimension table has a row for each member of
emulate multi-dimensional data in a multi-dimensional data             each dimension. Each row also has a MemberId and a
base 300. Moreover, by converting between MemberIds of                 RelMemberId. Block 502 represents the server computer
the sparse index keys and RelMemberIds, the DB2 server                 102 creating a relational database 118 based on the relational
116 is able to treat the data in the relational database 118 as        schema. Block 504 represents the server computer 102
dense data blocks for Arbor Software's Essbase OLAP                    receiving an indication that the multi-dimensional database
Software, while actually maintaining the data in a relational          definition has been modified. Block 506 represents the
database 118.                                                          server computer 102 modifying the relational database by
  In an alternative embodiment, the MemberIds and the                  retaining RelMemberIds, marking them as available, and
RelMemberIds are mapped to each other using two                   15   reusing these retained RelMemberIds.
in-memory arrayS. The array used to map MemberIds to                                            Conclusion
RelMemberIds has an element for each MemberId contain                     This concludes the description of the preferred embodi
ing the corresponding RelMemberId. The array used to map               ment of the invention. The following describes some alter
RelMemberIds to MemberIds has an element for each                      native embodiments for accomplishing the present inven
RelMemberId containing the corresponding MemberId.                     tion. For example, any type of computer, Such as a
These arrays are generated after the outline is created, and           mainframe, minicomputer, or personal computer, or com
they are re-constructed each time the Storage manager 114              puter configuration, Such as a timesharing mainframe, local
initializes or “opens the multi-dimensional database and               area network, or Standalone personal computer, could be
after each outline restructure.                                        used with the present invention.
                                                                  25
   In Arbor Software's Essbase model of a multi                           In Summary, the present invention discloses a method,
dimensional database, the dense data blocks of the multi               apparatus, and article of manufacture for using a relational
dimensional database are ordered by the numerical values of            database management System to Support on-line analytical
their sparse index keys. In the present invention, the Storage         processing (OLAP) systems. The present invention emulates
manager 114 maintains the ordering of the dense data blockS            a multi-dimensional database using a relational database.
without actually Storing the Sparse index keys. Additionally,          Moreover, the present invention provides a relational data
the Storage manager 114 holds data about the age and usage             base implementation of a multi-dimensional database using
of each dense data block.                                              a relational Schema. Additionally, the present invention
                   Outline Modifications                               maps data between the multi-dimensional database and the
                                                                  35   relational database.
  When the outline is modified, the relational database 118               The foregoing description of the preferred embodiment of
is modified. In particular, when an outline is changed, Arbor          the invention has been presented for the purposes of illus
Software's Essbase OLAP Software may change the Mem                    tration and description. It is not intended to be exhaustive or
berds for members defined in the outline. When this                    to limit the invention to the precise form disclosed. Many
happens, the MemberIds in the dimension tables 414, 416,          40   modifications and variations are possible in light of the
and 418 and the FACTTABLE 402 are updated accordingly.                 above teaching. It is intended that the Scope of the invention
When a member is deleted from the outline, the correspond              be limited not by this detailed description, but rather by the
ing row of the dimension table 414, 416, or 418 is marked              claims appended hereto.
as being available by updating the MemberId and the                      What is claimed is:
MemberName to be NULL values. Moreover, when a mem                45     1. A method of executing a command in a computer to
ber is added to the outline, a RelMemberId is sought for the           perform a database operation on a relational database Stored
member. A RelMemberId in a table that is available is used             on a data Storage device, the method comprising the Steps of:
(i.e., a RelMemberld corresponding to a MemberName                       (a) defining a relational Schema from a multi-dimensional
having a NULL value). When no such RelMemberId is                           database definition, wherein the multi-dimensional
available, a new RelMemberId is generated for the newly           50        database definition has one or more dimensions having
added member.                                                               one or more members, the relational Schema includes a
        Accessing Multi-Dimensional Data From a                             fact table and related dimension tables, one of the
                    Relational Database                                     dimension tables is an anchor dimension table that does
                                                                            not interSect the fact table with a common column and
  FIG. 5 is a flow diagram illustrating the steps performed       55        the remaining dimension tables are non-anchor dimen
to access multi-dimensional data from a relational database                 Sion tables that intersect the fact table with common
according to the present invention. The StepS are performed                 columns, the fact table has a dimension column for
by the server computer 102, which provides administrative                   each of the non-anchor dimension tables of the multi
Services for accessing data. The client computer 100 pro                    dimensional database and a value column for each
vides an interface through which a user can enter a request       60        member of the anchor dimension table, the fact table
to access data.                                                             has one or more rows that contain values corresponding
  Block 500 represents the server computer 102 defining a                   to the intersection of the members identified by the
relational Schema from a multi-dimensional database defi                    dimension columns and the members associated with
nition. The multi-dimensional database definition contains                  the value columns, each dimension table has a row for
dimensions having members. The relational Schema has a            65        each member of a dimension, and each row in the
fact table and related dimension tables. The fact table has a               dimension tables includes a multi-dimensional member
dimension column for all but one of the dimensions of the                   identifier and a relational member identifier; and
    Case 6:20-cv-00804-ADA Document 47-19 Filed 02/23/21 Page 14 of 14


                                                        5,905,985
                            13                                                               14
  (b) creating a relational database based on the defined              means for marking a row associated with the retained
     relational Schema.                                                   relational member identifiers as available; and
  2. The method of claim 1 above, further comprising the               reusing the marked rows.
Step of receiving an indication that the multi-dimensional             11. The apparatus of claim 10 above, wherein each row of
database definition has been modified.                               each dimension table contains a member name.
  3. The method of claim 2 above, further comprising the               12. The apparatus of claim 11 above, wherein the member
Step of modifying the relational database based on the               name contains a NULL value to indicate that the row is
received indication.
                                                                     available.
  4. The method of claim 3 above, wherein the step of                   13. An article of manufacture comprising a program
modifying further comprises the Steps of:
                                                                     Storage medium readable by a computer and embodying one
  retaining relational member identifiers in the dimension           or more instructions executable by the computer to perform
     tables;                                                         method steps for executing a command to perform a data
  marking rows associated with the retained relational               base operation on a relational database Stored on a data
     member identifiers as available; and                       15   Storage device, the method comprising the Steps of
  reusing the marked rows.                                             (a) defining a relational Schema from a multi-dimensional
  5. The method of claim 4 above, wherein each row of each                database definition, wherein the multi-dimensional
dimension table contains a member name.
  6. The method of claim 5 above, wherein the member                      database definition has one or more dimensions having
name contains a NULL value to indicate that the row is                    one or more members, the relational Schema includes a
available.                                                                fact table and related dimension tables, one of the
  7. An apparatus for executing a command to perform a                    dimension tables is an anchor dimension table that does
database operation on a relational database, comprising:                  not interSect the fact table with a common column and
  (a) a computer having a data storage device coupled                     the remaining dimension tables are non-anchor dimen
     thereto, wherein the data Storage device Stores the                  Sion tables that intersect the fact table with common
                                                                25
     relational database;                                                 columns the fact table has a dimension column for each
                                                                          of the non-anchor dimension tables of the multi
  (b) one or more computer programs, performed by the                     dimensional database and a value column for each
     computer, for defining a relational Schema from a
     multi-dimensional database definition, wherein the                   member of the anchor dimension table, the fact table
     multi-dimensional database definition has one or more                has one or more rows that contain values corresponding
     dimensions having one or more members, the relational                to the intersection of the members identified by the
     Schema includes a fact table and related dimension                   dimension columns and the members associated with
     tables, one of the dimension tables is an anchor dimen               the value columns, each dimension table has a row for
     Sion table that does not intersect the fact table with a             each member of a dimension, and each row in the
     common column and the remaining dimension tables           35        dimension tables includes a multi-dimensional member
     are non-anchor dimension tables that interSect the fact              identifier and a relational member identifier; and
     table with common columns, the fact table has a                   (b) creating a relational database based on the defined
    dimension column for each of the non-anchor dimen                     relational Schema.
    Sion tables of the multi-dimensional database and a
    value column for each member of the anchor dimension        40
                                                                        14. The method of claim 13 above, further comprising the
     table, the fact table has one or more rows that contain         Step of receiving an indication that the multi-dimensional
                                                                     database definition has been modified.
    values corresponding to the interSection of the mem                 15. The method of claim 14 above, further comprising the
    bers identified by the dimension columns and the                 Step of modifying the relational database based on the
     members associated with the value columns, each                 received indication.
     dimension table has a row for each member of a             45
     dimension, and each row in the dimension tables                   16. The method of claim 15 above, wherein the step of
     includes a multi-dimensional member identifier and a            modifying further comprises the Steps of:
     relational member identifier, and for creating a rela             retaining relational member identifiers in the dimension
     tional database based on the defined relational Schema.              tables;
  8. The apparatus of claim 7 above, further comprising         50     marking a row associated with the retained relational
means for receiving an indication that the multi-dimensional              member identifiers as available; and
database definition has been modified.                                 reusing the marked rows.
  9. The apparatus of claim 8 above, further comprising                17. The method of claim 16 above, wherein each row of
means for modifying the relational database based on the             each dimension table contains a member name.
received indication.                                            55     18. The method of claim 17 above, wherein the member
  10. The apparatus of claim 9 above, wherein the means for          name contains a NULL value to indicate that the row is
modifying further comprise:                                          available.
  means for retaining relational member identifiers in the
     dimension tables,
